OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS

                                 AUSTIN




IIonOrablO W. M. Tuoker
County Attorney
Col.llngsworthcounty
P;olllagtoa, Texas
Daar,~sia.:


          Your requast for Op
oanfully  aormiderad by this,
request a8 follounr
             “PlOWS   BUbmit
  ‘. of the county    lade4 ~3
     couaty,   wm6;       aft
     19&j     the faota




              '%herueaa, Artiale   ,(LSWB.V.C.8. .a8 ammded
     Snd C.S. 191@, mikre~tba iOlld,ag         provlsiohs~
           wc#ote* The r~fuxne ,&all. be opaned, trtbu-
     latad and counted by the Ookulesloners Bourt of
Honorable TJrIi, Taker,     Eage 2


      She oountyin the knie mnmer da providedror all
      gonaral slsotion8 la thUState*.  Cltatlotis, 106
      8. 1. sss; 24qs.w. 609;
           “Art.    6946.   i3lsotlons vellaated,   provides
      0s followd:
            “Qlote ‘All eledtioas held in any aoanty in
      thl8 state for the, pcwporre OS detennlnlug whether
      or not hoga, cheep or goats shall be permitted to
      run at large in such oounty or subdfrlslon ae pro-
      vided in thla ahaptsr; wherein the petition UFM
      ill&,   orders ot the oleotloq made by the COQE~E-
      iionem oourt, notioe thereof given, euoh eleqtlon
      h&d and a majority tif the treeholders~voting      at
      iuah sleatioA,-protsaLn favor 0r the 4nm8,and
      luoh lleotlim mar have been ipvallaated by ~ilars
      ci+ eome,S&n~&m~a~ .off’loa      to pertom the duti@m
      NQlliriWbi’him,,thy sami ia hereby ina1.l~ th@ga
      +iJiqt$~~eit, ada ‘shall.~bs by’eaoh oourt of. thU
      ##at+ held to b4~*alid eleotfona just the aame
      u it. tbq .M!fiaaxya o+argsU nith the &aty ot opco-
                                        the totw, .had om-
                                            &Q
                                             ~.,$hU ob@q$~t.,..   ~...


          .. "Ia view of the above .and f&ego’ing faste,
      & ‘the 4Wtfon 'hsld .$A1924 ii ralia elootion,
      eysn though mme was’:heU attar the paeaagq or
      ~ts..‘6996   aad .6948~ wkeh abum qutit.ad.
             ..:,
          ..dy pamo~& ia44 3.athat        m&i eleatlon is
      ngt a Valid eleatloa, and that anotbar eleotion
      mhottldbe orbma md held, and the providonis of
      &-t. $9843QOI@itl+~W&.th~
                              IS gP O?At4AtiOA
                                             OO-Ot?
           * . . . ."
            Artiale 9220 of tha Revised Civil Statutes of TWS
 of 19l.L. dealing nlth.ths slsetion rat&me on stcck law elf&
 tloos, ;provldsdt
           “The returns. uhaZ1’ba Op4Alld, tabulated and
     ooqntsd by the County Judgs.ln the prcaeoaoof the
HOAOJ?ab14
        W. PI. Tuak4+, Peg4 5


    . County Clerk in4 at lee&i one juetloe      or the pea44
     05 the~OOu&y, or two raspeatable      ~fredholdoxwof
     the oounty."
           The 04~4 of Texas ElLeotrio Ry. Co. v. R~eee, 260
S.W. 179, Tesas Co5mlsslon 0r Appeals, coaetrwd Article
71380,19ll statutes, aupra* We quote from the oourtlr 'O&A-
ion 6s f011awa:
            I. . . the opanlng, iabulating aAa oounting
     0r the returna or the d4otiOA     app4W afffrnmtiv41y.J;
     to haya been by the oomalabioner#l oourt, aad not
     by the' 8Otrnty judge, as required by AxMole 7990,
     Vernon*e Say148 T4xas Civil Stahtss 1914, for
     whioh reaaoa the law n4t4r beoame4ffeotiys.      King
     .Y. Stats (T&i. Cr. A@.)     74 S.W. 779."
           Al.80 to the aame offeat, 1146the 4884 ot MI,
C. 6 8. F. Rp. Cal Y. Gampb411, lOS.& I.- 559; rhioh eon-
8tmed.Art. 4939, R. C. S&1897, whloh read taS Oqm’aa
Mtlols    7ee0, B* c. s. 19l‘l.                                 ~.




     BE IT   XWACTXD   BY TEE LXXUSLfiTUiiE
                                         OF TiE~EITA'pE
                                                      OF
             7!Rxat
             "BI#;TION1.   That Artiole   7220 of the Revis4d
     civil sttitutes or the stfm of T0x4s'b4 m3ndea ~0
honorable W. M. Tuoker, Pa&e 4


     .ae to hereafter         read aa follows;
           “Article 72ZiO. The returns shall be opened,
     tabulate4 an4 uounted by the Comleelonere* Court
     of the County in tho &me manner a8 provided for
     allgeneral    eleotione in the State 0r Teras.
            %&c.    e. '.That all    eloations held in any
     county in thle State for the purpolse               of  deter-
     mining whether or not hogs, sheep or goats shall be
     psrxaitted to rua at large In suah aounty or aub-
     division as provided la Chapter 5 of the ftevisod
     Ciril Btatutes      of T4xa4,    rl34~4i.n    the   petttion wwi
     illed,    ordera of.the slection mds              by the Comein-
     Bionora* Court, notfco thoreot             glron,    such elra-
     tlon held and a majority of the fraeholdera Toting
     git ~ach'pl~atlon,     Woted in ,ravor 0r 4am4, ai@ gueh
     41144t&4&my @YO besn iavalidatod.by the fa$Xqti
     ;9r~.6-    b&&.terlal     officer fo perforph tho~'dut%as
     $w&r~d~ :Qf',bia, be, and tke 114~14 ~idmkrby~diiii@
     &Iii* ralidatod, atid~&all bus,br all or ths aourt8
     6l~ thi~ii.St+te; held to be 'varid aloptions;             J*.S '~_,'
                                                                         .,
     *he   Ilii&,as     :Sf i;ae,~otsi~forr4 -olia&pNitl'dutf:~~r'          z
      p&W
     j?&  ,.,,... tab~t~.rad.~a~i..0;l\ct..rot~a~
              ~:? .'..,,... : ':                                     &w@LiX >
        to aomQlled.:~f8~t~e.~~'        ~&a      proiid4a in said
     CMptsr 6 of the              Ravf8sd,+l statutes     or T&II.              ,'

            ~*8Ec. 6;The arawded aondltion,of   the Calen-
     6ar and the hot   that them ir i&w go adoquite law
     On this, subfoot on th4 StRtuto'boo!x# of, TOW&~, both
     @r~6t~ ,a        omorgeaoy
                           and an lmpcratl~~,~
                                             put&&e n4048-
     rlt  that ths~-colurltutioakl  rule roqqlring bill4
     tr&rwd     oa three '44v4r4lday6 b.4 ~mtiponded and
     &aid'%ule I# hersby su4p4nded; and that    tble ht
     bq   ersoat aae be in for50 room and                 artor      it8 par-
     86&o; and it is a0 OnactQd.
           ",(Eote$ 11. B:'Eo. 84 passed the House of
     RoprQspntatLvea~on July 14, 1QlO; .and paesed the
     Senete~~onJuly 18, 1919, but i%ovot,e.&ivtrenin
     ofther.)
            nApproved July eS, 1919.
            "B444me effeotlte Ju1-r 88, 1019."
Honorable W. M. Tuaker,              Page 5


             ii. B. 84, supra was carried forward and plaasd
in .the Bevieed Civil StaCt&s of Toxw,    1935, and now ap-
pears a8 Artlolee 6936 and 6946 of the 1925 statutea.
                The  of Johnson v. State, 244 S. LV. 009;oon-
                         ca44
StrUOd   H.   B.   84,    This case 4effnltely
                           SUpCa.              held that ror
a stock law eleatlon to bo valid ths commiselonere~ aourt
of the aounty must open the returns an4 count and tabulats
the votoa.
             It is our opinion undsr the fac'ts stated         that the
                                                                    :
Colllngerrorth County Stock Larr is invalid.
           It is our rurthor opialon that-&tl&e   6946, R.C.S.,
(enaated In 1919) cannot validate the stock law voted in 1984.
                                                   Very t+.y   youra

                                               A!K’¶!OF4?EY
                                                        GENERALOF TEA8




wJ??mp
Amz0vEDxAR17,1Q4s
Grovgr.,
      Sslloti
FTRSTA.@ISTART            A~TORRBY   GBRBRAL


APZSOVEDahim? ‘c’ostimma
BY B.B.B CEiUfMbA10                                            wJF:mw